DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10 March 2021 has been entered.

Accordingly, claims 41, 45-50, 54-59, and 51-67 are pending in this application. Claims 1-40, 42-44, 51-53, and 60 are cancelled; claims 61-67 are new; claims 41, 45, 50, 54, and 59 are currently amended; claims 46-49 and 55-58 are as previously presented.


Information Disclosure Statement
The information disclosure statement filed 10 March 2021 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDs contains duplicates of references already considered in prior IDS’s and/or that have already been cited by Examiner. Only newly cited references have been considered as indicated in the IDS, with the duplicates being lined through. It has been placed in the application file, but the information referred to therein has not been fully considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Warnings
Applicant is advised that should claims 45 and 54 be found allowable, claims 47 and 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claims 45 and 54 have been amended such that they recite the same language as claims 47 and 56 respectively.

Claim Objections
Claims 41, 50, 59, 63 and 66 are objected to because of the following informalities: 
As to claims 41, 50, and 59, there is no antecedent basis for “the plurality of selectable communication channels” at lines 11, 13-14, and 13-14 respectively. While the claims previously recite “a plurality of communication channels” they are not previously recited as being “selectable.”
As to claims 63 and 66, the claims recite “falling withing” [emphasis added]. This appears to be a typographical error intended to read as “falling within.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 45-47, 50, 54-56, 59, and 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Bargeron et al. (previously presented)(US 2004/0003352 A1), hereinafter Bargeron, in view of Horvitz et al. (previously presented)(US 2003/0046421 A1), hereinafter Horvitz.

As to claim 41, Bargeron discloses a computer-implemented method within a computer hardware system including a collaborative system configured to control and monitor an artifact (Fig. 1; [0019], Document management system 104, i.e. a collaborative system, controls and monitors, documents, i.e. artifacts.), comprising:
receiving, by the collaborative system, the artifact as a particular digital asset ([0030], Documents are generated and received by the discussion system for management.);
monitoring for events within the collaborative system that are associated with the artifact ([0025], Activity monitoring and notification module 106 monitors for activity, i.e. events, within the system associated with the document.);
calculating, responsive to a particular event identified by the monitoring, a score that is specific to a particular user subscribed to the particular artifact, the particular event, and the artifact ([0029]; [0030]; [0041]; A user can subscribe to particular documents and particular events corresponding to the particular documents, i.e. subscribing to particular artifacts. An amount of activity, i.e. a score specific to the event and document for the user, is calculated.); and
sending, responsive to a comparison between the score and a threshold score, an electronic message over selected particular communication channels as a change notification to ([0033]; [0041]; Based on comparing the score with threshold and the score exceeding the threshold, a change notification is sent to a client over a particular communication channel, e.g. email and/or peripheral awareness notification.).
Bargeron does not disclose determining that the score falls into two different score ranges associated with a plurality of communication channels over which to send a change notification, the plurality of communication channels each respectively associated with a plurality of score ranges;
selecting particular communication channels from the plurality of selectable communication channels based on the score falling into the two different score ranges associated with the particular communication channels; and
sending, responsive to a comparison between the score and a threshold score, an electronic message over the selected particular communication channels as the notification to a client device of the user.  
However, Horvitz discloses calculating a score that is specific to a particular user and determining that the score falls into two different score ranges associated with a plurality of communication channels over which to send a change notification, the plurality of communication channels each respectively associated with a plurality of score ranges (Figs. 23, 26; [0103]; [0110]; [0111]; [0115], A plurality of communication channels, e.g. email notification when away, email forwarding, and various desktop communication channels such as focus, and open message, and agent, are respectively associated with a plurality of score ranges; e.g. greater than 85 and over 95 for pager/cell phone e-mail, and respective scores for low medium and high ranges for desktop channels. All settings are specific to the user who set them to any desired level which can thus inherently also include further overlap (e.g. nothing prevents 2082 values from being greater than 2086 in Fig. 23, and 2296 from being greater than 2298 in Fig. 26), and all scores are matched to the user specified ranges to determine matches such that a score that is determined that happens to be determined to fall into multiple ranges corresponding to those set for respective communications channels will trigger communications to them accordingly. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed.);
selecting particular communication channels from the plurality of selectable communication channels based on the score falling into the two different score ranges associated with the particular communication channels (Figs. 23, 26; [0103]; [0110]; [0111]; [0115], A plurality of communication channels, e.g. email notification when away, email forwarding, and various desktop communication channels such as focus, and open message, and agent, are respectively associated with a plurality of score ranges; e.g. greater than 85 and over 95 for pager/cell phone e-mail, and low medium and high ranges for desktop channels. All settings are specific to the user who set them to any desired level which can inherently also include further overlap, and all scores are matched to the user specified ranges to determine matches such that a score that is determined that happens to be determined to fall into multiple ranges corresponding to those set for respective communications channels will trigger to select them for communications accordingly. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed. Because Horvitz does not prevent the desktop notification being presented and also the email or forward being sent as well, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed interpret or modify Horvitz as to allow for each of desktop notifications and email notifications to be sent out if their respective ranges overlap and thus select and send over both channels for the different respective score ranges.); and
sending, responsive to a comparison between the score and a threshold score, an electronic message over the selected particular communication channels as the change notification to a client device of the user (Horvitz, Fig. 26; [0110]; [0111]; [0115], A user can enter any numeric value for low, medium, and high ranges, and thus the system inherently allows for the ranges to overlap. The user can also select multiple communication channels such as opening the message and selecting an agent to send the message over. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bargeron with the teachings of Horvitz by modifying Bargeron such that a score to determine whether to notify a user of Bargeron which can comprise a combination of a plurality of conditions related to annotations (Horvitz, [0110]; [0115]; Bargeron, [0045]), and associate and notify the user via at least one communication channel of a plurality of communications channels that respectively corresponds to the priority of the notification of Bargeron, like as done by Horvitz (Horvitz, Figs. 23, 24, 26). Thus as combined, rendering obvious “wherein a plurality of selectable communication channels are respectively associated with a plurality of score ranges” as claimed. The motivation for doing so would have been to determine how important the identified event notification of Bargeron is and determine how best to send the notification to the user accordingly so as to meet the user’s needs (Horvitz, [0062]; Bargeron, [0045]) and to best ensure the user is notified at a likely location or area of focus (Horvitz, [0115], Best location/focus, [0265], reporting based on estimated return to a computer.).


As to claim 50, Bargeron discloses a computer hardware system, comprising:
a collaborative system configured to control and monitor an artifact (Fig. 1; [0019], Document management system 104, i.e. a collaborative system, controls and monitors, documents, i.e. artifacts.); and
a hardware processor programmed to initiate the following executable operations (Fig. 7, #304; [0081]):
receiving, by the collaborative system, the artifact as a particular digital asset ([0030], Documents are generated and received by the discussion system for management.);
monitoring for events within the collaborative system that are associated with the artifact ([0025], Activity monitoring and notification module 106 monitors for activity, i.e. events, within the system associated with the document.);
calculating, responsive to a particular event identified by the monitoring, a score that is specific to a particular user subscribed to the particular artifact, the particular event, and the artifact ([0029]; [0030]; [0041]; A user can subscribe to particular documents and particular events corresponding to the particular documents, i.e. subscribing to particular artifacts. An amount of activity, i.e. a score specific to the event and document for the user, is calculated.); and
sending, responsive to a comparison between the score and a threshold score, an electronic message over a particular communication channel as a change notification to a client device of the user ([0033]; [0041]; Based on comparing the score with threshold and the score exceeding the threshold, a change notification is sent to a client over a particular communication channel, e.g. email and/or peripheral awareness notification.).
determining that the score falls into two different score ranges associated with a plurality of communication channels over which to send a change notification, the plurality of communication channels each respectively associated with a plurality of score ranges:
selecting particular communication channels from the plurality of selectable communication channels based on the score falling into the two different score ranges associated with the particular communication channels; and
sending, responsive to a comparison between the score and a threshold score, an electronic message over selected particular communication channels as a change notification to a client device of the user.  
However, Horvitz discloses calculating a score that is specific to a particular user and determining that the score falls into two different score ranges associated with a plurality of communication channels over which to send a change notification, the plurality of communication channels each respectively associated with a plurality of score ranges (Figs. 23, 26; [0103]; [0110]; [0111]; [0115], A plurality of communication channels, e.g. email notification when away, email forwarding, and various desktop communication channels such as focus, and open message, and agent, are respectively associated with a plurality of score ranges; e.g. greater than 85 and over 95 for pager/cell phone e-mail, and respective scores for low medium and high ranges for desktop channels. All settings are specific to the user who set them to any desired level which can thus inherently also include further overlap (e.g. nothing prevents 2082 values from being greater than 2086 in Fig. 23, and 2296 from being greater than 2298 in Fig. 26), and all scores are matched to the user specified ranges to determine matches such that a score that is determined that happens to be determined to fall into multiple ranges corresponding to those set for respective communications channels will trigger communications to them accordingly. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed.);
selecting particular communication channels from the plurality of selectable communication channels based on the score falling into the two different score ranges associated with the particular communication channels (Figs. 23, 26; [0103]; [0110]; [0111]; [0115], A plurality of communication channels, e.g. email notification when away, email forwarding, and various desktop communication channels such as focus, and open message, and agent, are respectively associated with a plurality of score ranges; e.g. greater than 85 and over 95 for pager/cell phone e-mail, and low medium and high ranges for desktop channels. All settings are specific to the user who set them to any desired level which can inherently also include further overlap, and all scores are matched to the user specified ranges to determine matches such that a score that is determined that happens to be determined to fall into multiple ranges corresponding to those set for respective communications channels will trigger to select them for communications accordingly. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed. Because Horvitz does not prevent the desktop notification being presented and also the email or forward being sent as well, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed interpret or modify Horvitz as to allow for each of desktop notifications and email notifications to be sent out if their respective ranges overlap and thus select and send over both channels for the different respective score ranges.); and
sending, responsive to a comparison between the score and a threshold score, an electronic message over the selected particular communication channels as the change notification to a client device of the user (Horvitz, Fig. 26; [0110]; [0111]; [0115], A user can enter any numeric value for low, medium, and high ranges, and thus the system inherently allows for the ranges to overlap. The user can also select multiple communication channels such as opening the message and selecting an agent to send the message over. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bargeron with the teachings of Horvitz by modifying Bargeron such that a score to determine whether to notify a user of Bargeron which can comprise a combination of a plurality of conditions related to annotations ([0041]) is modified to include additional user specified conditions such as the user being referenced by the document when determining others that have replied to the user’s previous annotation (Bargeron, [0045]) and to modify the threshold to correspond to priority levels in (Horvitz, [0110]; [0115]; Bargeron, [0045]), and associate and notify the user via at least one communication channel of a plurality of communications channels that respectively corresponds to the priority of the notification of Bargeron, like as done by Horvitz (Horvitz, Figs. 23, 24, 26). Thus as combined, rendering obvious “wherein a plurality of selectable communication channels are respectively associated with a plurality of score ranges” as claimed. The motivation for doing so would have been to determine how important the identified event notification of Bargeron is and determine how best to send the notification to the user accordingly so as to meet the user’s needs (Horvitz, [0062]; Bargeron, [0045]) and to best ensure the user is notified at a likely location or area of focus (Horvitz, [0115], Best location/focus, [0265], reporting based on estimated return to a computer.).

As to claim 59, Bargeron discloses a computer program product, comprising:
a computer readable storage medium having stored therein program code, the program code, which when executed by a computer hardware system (Fig. 7; [0087]) including a collaborative system configured to control and monitor an artifact (Fig. 1; [0019], Document management system 104, i.e. a collaborative system, controls and monitors, documents, i.e. artifacts.), causes the computer hardware system to perform:
receiving, by the collaborative system, the artifact as a particular digital asset ([0030], Documents are generated and received by the discussion system for management.);
([0025], Activity monitoring and notification module 106 monitors for activity, i.e. events, within the system associated with the document.);
calculating, responsive to a particular event identified by the monitoring, a score that is specific to a particular user subscribed to the particular artifact, the particular event, and the artifact ([0029]; [0030]; [0041]; A user can subscribe to particular documents and particular events corresponding to the particular documents, i.e. subscribing to particular artifacts. An amount of activity, i.e. a score specific to the event and document for the user, is calculated.); and
sending, responsive to a comparison between the score and a threshold score, an electronic message over selected particular communication channels as a change notification to a client device of the user ([0033]; [0041]; Based on comparing the score with threshold and the score exceeding the threshold, a change notification is sent to a client over a particular communication channel, e.g. email and/or peripheral awareness notification.).  
Bargeron does not disclose determining that the score falls into two different score ranges associated with a plurality of communication channels over which to send a change notification, the plurality of communication channels each respectively associated with a plurality of score ranges:
selecting particular communication channels from the plurality of selectable communication channels based on the score falling into the two different score ranges associated with the particular communication channels; and
selected particular communication channels as a change notification to a client device of the user.  
However, Horvitz discloses calculating a score that is specific to a particular user and determining that the score falls into two different score ranges associated with a plurality of communication channels over which to send a change notification, the plurality of communication channels each respectively associated with a plurality of score ranges (Figs. 23, 26; [0103]; [0110]; [0111]; [0115], A plurality of communication channels, e.g. email notification when away, email forwarding, and various desktop communication channels such as focus, and open message, and agent, are respectively associated with a plurality of score ranges; e.g. greater than 85 and over 95 for pager/cell phone e-mail, and respective scores for low medium and high ranges for desktop channels. All settings are specific to the user who set them to any desired level which can thus inherently also include further overlap (e.g. nothing prevents 2082 values from being greater than 2086 in Fig. 23, and 2296 from being greater than 2298 in Fig. 26), and all scores are matched to the user specified ranges to determine matches such that a score that is determined that happens to be determined to fall into multiple ranges corresponding to those set for respective communications channels will trigger communications to them accordingly. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed.);
selecting particular communication channels from the plurality of selectable communication channels based on the score falling into the two different score ranges associated with the particular communication channels (Figs. 23, 26; [0103]; [0110]; [0111]; [0115], A plurality of communication channels, e.g. email notification when away, email forwarding, and various desktop communication channels such as focus, and open message, and agent, are respectively associated with a plurality of score ranges; e.g. greater than 85 and over 95 for pager/cell phone e-mail, and low medium and high ranges for desktop channels. All settings are specific to the user who set them to any desired level which can inherently also include further overlap, and all scores are matched to the user specified ranges to determine matches such that a score that is determined that happens to be determined to fall into multiple ranges corresponding to those set for respective communications channels will trigger to select them for communications accordingly. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed. Because Horvitz does not prevent the desktop notification being presented and also the email or forward being sent as well, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed interpret or modify Horvitz as to allow for each of desktop notifications and email notifications to be sent out if their respective ranges overlap and thus select and send over both channels for the different respective score ranges.); and
the selected particular communication channels as the change notification to a client device of the user (Horvitz, Fig. 26; [0110]; [0111]; [0115], A user can enter any numeric value for low, medium, and high ranges, and thus the system inherently allows for the ranges to overlap. The user can also select multiple communication channels such as opening the message and selecting an agent to send the message over. Also, based on determined priority levels, a prioritized message can be sent to “one or more notification sinks” ([0115]), i.e. to a plurality of communication channels. Thus based on user selections, the system of Horvitz discloses the ability to send the electronic notification message of Bargeron, over multiple communication channels as claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bargeron with the teachings of Horvitz by modifying Bargeron such that a score to determine whether to notify a user of Bargeron which can comprise a combination of a plurality of conditions related to annotations ([0041]) is modified to include additional user specified conditions such as the user being referenced by the document when determining others that have replied to the user’s previous annotation (Bargeron, [0045]) and to modify the threshold to correspond to priority levels in order to represent a priority level of the notification like in Horvitz (Figs. 23, 26, [0103]; [0111]) so as to determine a best time and channel to send the notification to the user varying based on the priority/urgency of the notification in relation to thresholds (Horvitz, [0110]; [0115]; Bargeron, [0045]), and associate and notify the user via at least one communication channel of a plurality of communications channels that respectively corresponds to the priority of the (Horvitz, Figs. 23, 24, 26). Thus as combined, rendering obvious “wherein a plurality of selectable communication channels are respectively associated with a plurality of score ranges” as claimed. The motivation for doing so would have been to determine how important the identified event notification of Bargeron is and determine how best to send the notification to the user accordingly so as to meet the user’s needs (Horvitz, [0062]; Bargeron, [0045]) and to best ensure the user is notified at a likely location or area of focus (Horvitz, [0115], Best location/focus, [0265], reporting based on estimated return to a computer.).

As to claims 45 and 54, the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron discloses wherein the calculating includes: adjusting the score according to a classification of the artifact ([0041]; [0049]; E.g. the score can be calculated based on the number of new annotations on the document, i.e. a classification of the artifact as having been newly annotated. Each count of such new annotations adjusts the score accordingly.).


As to claims 46 and 55, the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron, as previously modified with Horvitz, discloses wherein the calculating includes: adjusting the score according to a relationship between the user and the artifact (Bargeron, [0041]; [0049]; The score can be calculated based on the number of new annotations on the document. New annotations can include those since the last notification was sent to the user for the document, i.e. based on past relationship between the user and the artifact, or annotation since “the user last opened the document”, another relationship between the user and the artifact. Each count of such new annotations adjusts the score accordingly.).

As to claims 47 and 56, the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron, as previously modified with Horvitz,  discloses wherein the calculating includes: adjusting the score according to a classification of the artifact (Bargeron, [0041]; [0049]; E.g. the score can be calculated based on the number of new annotations on the document, i.e. a classification of the artifact as having been newly annotated. Each count of such new annotations adjusts the score accordingly.).


As to claims 61 and 65, the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron, as previously modified with Horvitz, discloses determining that one particular communication channel of the selected particular communication channels supports assignment of importance to a message (Horvitz, Fig. 26; [0110]; [0113], E.g. Classification into a category of an importance of low, medium, or high according to a determined score falling within a corresponding range. For a determined importance, a particular communication channel is determined to support the importance or not depending on whether it was checked by the user to apply or not.);
assigning a level of importance to the electronic message based on the score (Horvitz, Fig. 26; [0110]; [0113], E.g. Classification of an importance of low, medium, or high according to a determined score.); and
sending the electronic message over the one particular communication channel with a priority associated with the assigned level of importance (Horvitz, Fig. 26; [0110]; [0111]; [0113], E.g. Classification of an importance of low, medium, or high according to a determined score and a notification message is sent over an associated communication channel with a priority, which is the probability score indicating membership to the importance category, so that upon receipt they can be sorted based on the priority/importance.).  
The reasons and motivations for combining the teachings of Bargeron and Horvitz are the same as previously set forth with respect to claims 41 and 50 above.


As to claim 62, the claim is rejected for the same reasons as claim 61 above. In addition, Bargeron, as previously modified with Horvitz, discloses wherein different score ranges are associated with different levels of importance for the one particular communication channel of the selected particular communication channels (Horvitz, Fig. 26; [0110]; [0113], E.g. Classification of an priority/importance of low, medium, or high according to a determined score falling within a corresponding range. For each different range and corresponding different level of importance, a same particular communication channel can be set to be selected or not.).
The reasons and motivations for combining the teachings of Bargeron and Horvitz are the same as previously set forth with respect to claim 61 above.

As to claim 63, the claim is rejected for the same reasons as claim 62 above. In addition, Bargeron, as previously modified with Horvitz, discloses wherein the level of importance is determined based on the score falling withing a particular score range of level of importance (Horvitz, Fig. 26; [0110]; [0113], E.g. Classification of an priority/importance of low, medium, or high according to a determined score falling within a corresponding range. For each different range and corresponding different level of importance, a same particular communication channel can be set to be selected or not.).  
The reasons and motivations for combining the teachings of Bargeron and Horvitz are the same as previously set forth with respect to claim 62 above.


As to claims 64 and 67, the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron, as previously modified with Horvitz, discloses wherein the score is sent as part of the electronic message (Horvitz, Fig. 26-27; [0110]; [0113]; [0277], E.g. Classification of an importance of low, medium, or high according to a determined score and a notification message is sent over an associated communication channel with a priority, which is the probability score indicating membership to the importance category, so that upon receipt they can be sorted based on the priority/importance. Thus the score, i.e. used to determine the category and which represents the probability, is sent to enable sorting and filtering of messages accordingly.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bargeron with the teachings of Horvitz by further modifying Bargeron such that the score is sent with the electronic message notifying the user. Because multiple message notifications can be sent to the user of both Bargeron and Horvitz, it would have been obvious to include the score with the message so as to enable the user receiving the message notifications to filter and sort them to view higher priority/importance notification messages first (Horvitz, [0113]; [0277]).


As to claim 66, the claim is rejected for the same reasons as claim 65 above. In addition, Bargeron, as previously modified with Horvitz, discloses wherein different score ranges are associated with different levels of importance for the one particular communication channel of the selected particular communication channels and wherein the level of importance is determined based on the score falling withing a particular score range of level of importance (Horvitz, Fig. 26; [0110]; [0113], E.g. Classification of an priority/importance of low, medium, or high according to a determined score falling within a corresponding range. For each different range and corresponding different level of importance, a same particular communication channel can be set to be selected or not.).
The reasons and motivations for combining the teachings of Bargeron and Horvitz are the same as previously set forth with respect to claim 65 above.
  
Claims 48 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bargeron and Horvitz as applied above, and further in view of Huang et al. (previously presented)(US 2011/0161987 A1), hereinafter Huang.

As to claims 48 and 57, the claims are the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron, as previously modified with Horvitz, does not disclose wherein the calculating includes: adjusting the score according to the user previously modifying the artifact within a predetermined time period of the event.
Although Bargeron does disclose determining whether to notify the user according to the user previously modifying the artifact before the event (Bargeron, [0045]); and that a non-(Bargeron, [0041]). 
However, Huang discloses adjusting a notification score according to the user previously modifying the artifact within a predetermined time period of the event ([0040]; [0043]; [0046]; [0072]; Events, such as responses to a user’s posts, i.e. a user previously modifying an artifact, can be tracked within time windows to determine a score used to determine whether or not a response should be sent to the user.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bargeron, as previously modified with Horvitz, with the teachings of Huang by modifying the score of Bargeron to take into account whether an event, such a response to an artifact modified by the user (Bargeron, [0041]; Huang; [0040]; [0043]; [0046]) is received within a period of time from when the modification was made such as in Huang. The motivation for doing so would have been to better control how many notifications a user receives on an artifact they’ve modified based on how many events occur within a time period from the reply so as to maximize the value of the notifications sent to the user (Huang, [0034]; [0072]).


Claims 49 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Bargeron as applied above, and further in view of Horvitz et al. (previously presented)(US 2004/0002932 A1), hereinafter Horvitz’2932.

As to claims 49 and 58, the claims are the claims are rejected for the same reasons as claims 41 and 50 above. In addition, Bargeron, as previously modified with Horvitz, does not explicitly disclose wherein the calculating includes: adjusting the score according to the user being referenced by the artifact.  
Although Bargeron does disclose determining to send a change notification according to the user being referenced by the artifact and also based on an importance of a corresponding event (Bargeron, [0022]; [0045], Annotations, which can be stored as part of the document, can reference the users that annotated them. Based on an event of another user responding to the user’s own annotation, thus requiring a determination of the user and the another being referenced by the artifact, a change notification can be sent to the user.), and that the score and threshold can be determined based on a plurality of factors such as combinations of different activities for the score and dynamic thresholds taking into account time periods which reflect levels of importance to the user ([0041]).
However, Horvitz’2932 discloses determining a priority score for a notification by adjusting the score with added values for a plurality of different user customized properties of the notification to determine an urgency of the notification to the user (Figs. 4-6; [0035]; [0042]) and comparing the score to a plurality of score range thresholds to determine how and when to send the notification to the user (Fig. 7; [0007]; [0048]).
(Bargeron, [0041]) is modified to include additional user specified factors such as the user being referenced by the document when determining others that have replied to the user’s previous annotation (Bargeron, [0045]) that are added to the notification score like is done with adding scores for different attributes in Horvitz’2932 (Horvitz’2932, Fig. 4; [0042]), and to modify the threshold to correspond to priority levels in order to determine a priority level of the notification like in Horvitz’2932 (Fig. 7; [0048]) so as to determine a desired time to send the notification to the user varying based on the priority/urgency of the notification (Horvitz’2932, Fig. 7; [0048]; Bargeron, [0045]). Thus as combined, rendering obvious “adjusting the score according to the user being referenced by the artifact” as claimed. The motivation for doing so would have been to determine how important the identified event notification of Bargeron is and determine how best to send the notification to the user accordingly so as to meet the user’s preferences (Horvit’2932z, Fig. 7; [0027], Lines 4-13 and 29-41; Bargeron, [0045]).


Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 7, with respect to the rejections of claims 41-43, 45-52, and 54-60 under 35 USC §101 have been fully considered and are persuasive.  The rejections of claims 41-43, 45-52, and 54-60 under 35 USC §101 have been withdrawn in view of Applicant’s amendments to the claims. 

(b)	Applicant’s arguments, see page 7, with respect to the rejections of claims 44 and 53 under 35 USC §112(a) have been fully considered and are persuasive.  The rejections of claims 44 and 53 under 35 USC §112(a) have been withdrawn in view of Applicant’s amendments to the claims. 

(c)	Applicant’s arguments, see pages 7-8, with respect to the rejections of claims 41, 42, 46, 47, 50, 51, 55, 56, 59, and 60 under 35 USC §102 have been fully considered and are persuasive.  The rejections of claims 41, 42, 46, 47, 50, 51, 55, 56, 59, and 60 under 35 USC §102 have has been withdrawn in view of Applicant’s amendments. However, the remaining non-cancelled claims have been rejected under 35 USC §103 as necessitated by Applicant’s amendments as set forth above. 


	As to [d], Applicant’s arguments have been fully considered but are not persuasive. As stated in the rejection for the cited passages, Bargeron discloses that an amount of activity, i.e. a score specific to the event and document for the user, is calculated. This is used to determine notifications sent to the user. Applicant has not addressed how this numerical calculation which is compared to a threshold is not equivalent to a score as claimed.

(e)	At pages 8-9, with respect to the rejections of independent claims 41, 50, and 59, Applicant argues in §(2) that none of the cited references disclose the amended features of the independent claims.
	As to [e], Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in the rejections under 35 USC §103 of independent claims 41, 50, and 59 above which renders obvious the amended features.



	As to [f], Applicant’s arguments have been fully considered but are not persuasive. As set forth in [e] above, the features of §(2) are rendered obvious, and as combined render obvious the sending limitation as claimed. Bargeron alone is not recited as teaching the entire sending limitation, as currently amended, but is rendered obvious when combined with Horvitz as set forth in the rejections above.

(g)	At pages 9-10, with respect to the rejections of the dependent claims, Applicant argues in §(4) that the references cited for the dependent claims do not remedy the alleged deficiencies previously argued with respect to independent claims 41 and 50 and are therefore allowable at least for the reasons previously set forth with respect to claims 41 and 50.
	As to [g], Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in [c]-[f] above with respect to independent claims 41 and 50, and also for the respective reasons set forth in the rejections of the dependent claims above.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumarasamy Mani et al. (US 2016/0063840 A1) discloses detecting changes in an artifact, identifying users associated with the artifact, determining users qualifying to receive a notification of the change to the artifact based on a score, and delivering the notification of the changed artifact to qualified users (Fig. 6).
Birchall et al. (US 2016/0170991 A1) discloses identifying a notification and applicable notification policies, and sending the notification to one or more delivery channels (Fig. 4).
Ratiu et al. (US 2017/0118162 A1) discloses sending notifications of subscriptions to users based on a level of interest of the user (Fig. 8). An inferred engagement with a CTA may depend on the channel used to deliver the notification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167